Citation Nr: 1750398	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-24 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an increased disability rating for left ulnar nerve compression neuropathy, rated as non-compensable and then as 10 percent disabling from January 16, 2015. 

2. Entitlement to an increased disability rating for migraine headaches, rated as 10 percent disabling and then as 30 percent disabling from May 13, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1979 to August 2009.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In a September 2012 VA Form 9, Appeal to the Board, the Veteran requested a Board Videoconference hearing. However, the Veteran did not appear for this hearing and has made no request to reschedule the hearing. Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(d), (e).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

In his July 2017 Appellate Brief, the Veteran's representative asserts that the Veteran's conditions have worsened since his January 2015 VA medical examinations.  Specifically, the Veteran was reported to have experienced prostrating migraines at least monthly, and his left ulnar nerve compression symptoms were also reported to be more than mild in severity. The Board finds that additional VA medical examinations will assist in adjudicating the claims. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for appropriate VA examinations to determine the severity of his service-connected left ulnar nerve compression neuropathy and migraine headaches. All necessary tests should be conducted, and the claims file should be provided to and reviewed by the examiner for the pertinent medical and other history.

A complete rationale should be provided for all opinions expressed. If the VA examiner finds that he or she must resort to speculation to render the requested opinion, he or she must state, with specificity, why this would require resort to speculation.

2. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case. After having an appropriate time to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




